Citation Nr: 0815138	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  03-27 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to a rating in excess of 40 percent for the 
residuals of lumbar spine fracture.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1945 to January 1947 and from September 1950 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  In 
November 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded for additional development in February 2006.

By correspondence dated April 23, 2008, the Board notified 
the veteran that a motion to advance his case on the docket 
had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
February 2002, November 2002, May 2004, and March 2006.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in 
September 2006.  The Board finds that this case must be 
remanded for additional development and that remedial VCAA 
notice is required as result of the decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination for his increased rating 
claim.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board, in its February 2006 remand 
instructions, among other things, requested that appropriate 
action be taken to have the National Personnel Records Center 
(NPRC) search for alternative records.  It was noted that a 
request for search of alternative records was submitted to 
NPRC in 1994, but that there was no apparent response.  The 
Board also noted that the NA Form 13055 the veteran completed 
in 1994 did not address treatment for frostbite of the feet, 
but that he had subsequently stated he had received treatment 
for frostbite in service.  In fact, in correspondence dated 
in June 2003 he reported that he landed in LeHarve, France, 
and was treated for frostbite to the legs at the Camp Phillip 
Morris hospital in February 1945.  

A review of the available record, however, does not indicate 
any action was taken to search for alternative records.  The 
Board notes that there is no indication the veteran was 
involved in actual combat during service and that separation 
examinations dated in January 1947 and May 1952 include no 
evidence of a cold injury.  In light of the reports 
demonstrating his service medical records may have been lost 
due to fire while in government control, additional efforts 
are required to assist him in substantiating his claim.  The 
Court has also held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board notes that the veteran submitted his claim for an 
increased back disability rating in August 2001.  
Subsequently, the criteria for intervertebral disc disease, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, were revised 
effective September  23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  The remaining spinal regulations were amended and 
the diagnostic codes renumbered in September 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  Where the law or 
regulations governing a claim are changed while the claim is 
pending the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.

The Court has also held that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A review of the medical evidence shows that an April 2007 VA 
orthopedic examination noted the veteran's sensory functions 
were markedly diminished in the lower extremities, but that 
straight leg raise tests were negative.  There were, however, 
radicular symptoms of moderate discomfort in the lower back 
and marked bilateral hamstring tenderness and tightness.  
Deep tendon reflexes were hyperreflexic, but no pathological 
reflexes were noted.  The examiner noted there were multiple 
balance problems in the lower extremities, but that these 
were mainly due to diabetic peripheral neuropathy, old 
cardiovascular accident, and peripheral vascular disease.  
There was generalized weakness in terms of loss of endurance, 
but the extent attributable to the lower back disorder could 
not be determined because the veteran's other medical 
problems were severe enough to cause these limitations.  The 
examiner noted the veteran had been previously deemed 
unemployable, but did not indicate if he was unemployable as 
a result of his service-connected disability.  

A December 2002 VA examination revealed no apparent sensory 
deficit in the lower extremity dermatomes, but noted 
decreased light touch sensation secondary to vascular 
disease.  There was back pain and discomfort on bilateral 
straight leg raise testing at 45 degrees.  The examiner noted 
that due to multiple medical problems, specifically 
peripheral vascular disease combined with a back disorder, 
the veteran was unable to do a productive job.  An April 1997 
VA neurology examination report noted magnetic resonance 
imaging (MRI) revealed a very broad, shallow, posterior bulge 
at L4-5 with mild bilateral nerve root stenosis, but no 
significant spinal stenosis.  The examiner found the 
veteran's numbness in the feet was due to diabetes and was 
not due to his back disability.  In light of the inconsistent 
medical opinions concerning the etiology of neurological 
symptomatology and lack of specificity in the opinions as to 
employability, additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action to search for alternative service 
treatment records.  As many requests as 
are necessary to obtain any relevant 
records must be taken, unless further 
efforts would be futile.  All attempts to 
procure records should be documented in 
the file.  If identified records cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be provided any 
additional VCAA notice required for his 
increased rating claim as result of the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
claim he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary (in 
this case codes number 5292 prior to 
September 23, 2002, and thereafter codes 
number 5237, 5243, and 8520) for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
physician for an opinion as to the 
current nature and extent of his service-
connected back disability.  The physician 
should identify all present 
manifestations of the service-connected 
disability including any evidence of a 
related neurological disability.  
Complete range of motion and X-ray 
studies must be provided with discussion 
as to any additional limitation of motion 
due to pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.  

The opinion should address whether the 
veteran has experienced any 
incapacitating episodes due to 
intervertebral disc disease.  If the 
physician finds there are persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc and 
little intermittent relief an opinion, to 
the extent possible, should be provided 
as to the date of onset.

The physician should also provide a full 
description of the effects of the 
service-connected disability (exclusive 
of any nonservice-connected disabilities) 
upon the veteran's employment and daily 
life.  Particular emphasis should be 
placed upon any manifest limitation of 
activity alleged by the veteran.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  Different levels of 
service-connected disability compensation 
should be considered in accordance with 
the decision in Hart v. Mansfield, 21 
Vet. App. 505 (2007), but any change 
resulting in the reduction or 
discontinuance of any current 
compensation payments must include 
consideration of the requirements of 
38 C.F.R. § 3.105(e).  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



